Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Su on 3/8/21.

The application has been amended as follows: 

Claim 7 has been amended as follows:


7. (Currently amended) The method of claim 6, wherein the evaporating step is performed in an order [[such]] that


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to instant claim 4 is noted.  The amendment to the claims is noted and the arguments thereto are considered.  The amendment to claim 4 is noted.  The ranges of various components are amended such that all of the elements Cs, Na, Ag, In, Bi, Ln and Cl must be included in the composition in the ranges set forth.  The amount of the element Ln may no longer be 0.  The closest prior art to the claimed composition is that of previously cited Snaith, who teaches a similar elpasolite halide containing Cs, Na, Ag, In, and Bi.  Snaith does not teach the incorporation of rare earth elements and it would not have been obvious to arbitrarily add such an element based on the prior art.  Other art to Leblans in 6228286 is noted, but this prior art suffers the same deficiencies as Snaith in terms of lacking essential claimed elements.  The method claims as set forth were previously indicated as including allowable subject matter.  The reasons for the indication of this allowable subject matter were included in the Non-Final Rejection mailed on 11/25/20 and are incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734